Citation Nr: 0034074	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  90-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion III


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
March 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1987 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for a back disorder.  In January 1991, the 
Board affirmed the RO's denial.  Thereafter, the veteran 
filed another claim to reopen his previously denied claim of 
entitlement to service connection for a back disorder, which 
the RO and the Board again denied in July 1991 and June 1995, 
respectively.

In its March 1998 Remand, the Board discussed in great detail 
the procedural history of the veteran's claims for service 
connection for a back disorder.  To reiterate succinctly, in 
March 1996, the veteran filed a notice of appeal (NOA) of the 
Board's January 1991 decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals).  For reasons previously indicated, in 
December 1996, the Court found that notice timely.  In May 
1997, based on an April 1997 Joint Motion for Remand and to 
Stay Further Proceedings (joint motion), the Court determined 
that the January 1991 Board decision was not final and 
vacated the Board's June 1995 decision denying the veteran's 
claim to reopen the previously denied claim of entitlement to 
service connection for a back disorder.  In addition, the 
Court vacated and remanded for proceedings consistent with 
the joint motion that portion of the Board's January 1991 
decision denying the veteran entitlement to service 
connection for a back disorder.  In March 1998, the Board 
remanded the veteran's claim to the RO for the purposes of 
obtaining any outstanding service medical records and post-
service treatment records and, if appropriate, affording the 
veteran a VA examination.   



FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back disorder in September 1987.

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated September 1987, 
but the veteran did not file a notice of disagreement with 
that decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's September 1987 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a back disorder is plausible inasmuch as it is supported 
by a medical opinion indicating that the veteran aggravated a 
preexisting back disorder in service.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision, in which the RO 
denied entitlement to service connection for a back disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for a back 
disorder is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial procedural matter, the Board notes that the RO, 
in a December 1999 supplemental statement of the case, 
considered the veteran's claim for service connection for a 
back disorder on a de novo basis.  The United States Court of 
Appeals for Veterans Claims has held that the Board is under 
a legal duty in such a case to determine if there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  Accordingly, the issue has been rephrased, as noted 
on the title page.

As a second procedural matter, the Board notes that, in June 
2000, after the RO had completed all development requested in 
the Board's March 1998 Remand and certified the veteran's 
back claim to the Board for final disposition, the veteran 
submitted evidence to the RO that was pertinent to his back 
claim.  The RO transferred this evidence, which was not 
accompanied by a waiver of RO consideration, to the Board.  
Inasmuch as this evidence was received at the Board within 90 
days following notification to the veteran of certification 
and a transfer of his records to the Board, regulations 
require a referral of the evidence to the RO for review and 
preparation of a supplemental statement of a case.  See 
38 C.F.R. § 20.1304 (1999).  In light of the favorable 
decision discussed below, however, the Board believes that 
such action need not be taken in this case.  Clearly, the 
veteran is not prejudiced by the Board's decision to proceed 
in adjudicating this claim absent an initial RO review of the 
evidence submitted in June 2000. 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The RO denied the veteran service connection for a 
back disorder in November 1969, April 1977, August 1984 
(affirmed by the Board in March 1985) and September 1997.  
The RO based its denials on the findings that there was no 
evidence establishing that the veteran's preexisting back 
disorder was aggravated during his period of active service, 
and any back trauma experienced in service was acute and 
transitory in nature.  In denying the veteran's claim, the RO 
considered: (1) the veteran's service medical records; (2) a 
January 1969 motor vehicle accident report; (3) a VA 
examination report dated September 1969; (4) a VA 
hospitalization report dated February 1977; (5) VA outpatient 
treatment records dated from 1984 to 1987; and (6) statements 
of the veteran and his representative.

The evidence considered by the RO and the Board from 1969 to 
1987 discloses that: (1) The veteran underwent a pre-
induction examination in January 1968, during which no back 
abnormalities were noted; (2) He sought back treatment in 
service from October 1968 to January 1969, during which he 
was diagnosed with juvenile epiphysitis with kyphosis, 
levoscoliosis, lumbar lordosis, osteoporosis, spina bifida 
occulta, and mild degenerative spurring in the mid and lower 
thoracic spine; (3) He was involved in a motor vehicle 
accident in January 1969; (4) During an examination in 
January 1969, a medical board found the veteran to have a 
preexisting back disorder that was not aggravated in service 
and recommended him for separation from service; (5) The 
veteran was separated from active service in March 1969; and 
(6) He was diagnosed with chronic, recurrent low back strain 
during a VA examination in September 1969.

The Board notified the veteran of its September 1987 decision 
and advised him of his appellate rights by letter dated the 
same month.  The law provides that a notice of disagreement 
(NOD) must be filed within one year from the date of mailing 
of notice of the result of an RO's decision in order to 
initiate an appeal of the determination.  38 U.S.C.A. § 
7105(a), (b)(1) (West 1991).  If no NOD is filed within the 
prescribed period, the decision becomes final.  38 U.S.C.A. § 
7105(c). The veteran in this case did not file an NOD with 
the RO's September 1987 decision; therefore, the decision is 
final.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc).  The first step is to determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must reopen the disallowed claim 
and determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  If the claim is found to be not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters v. West, 12 Vet. App. 203, 206-207 
(1999) (en banc) (discussing the three-step analysis set 
forth in Elkins) overruled on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  If the claim 
is found to be well grounded, the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, which requires an adjudication of the merits of 
the claim.  Id.  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence that has been associated with the 
veteran's claim since the RO's September 1987 decision 
includes: (1) service medical and personnel records; (2) a 
copy of a letter from the veteran's mother to the veteran 
dated December 1968; (3) an orthopedic surgery report dated 
February 1988; (4) the veteran's hearing testimony presented 
in May 1988 and March 1992; (5) VA outpatient treatment 
records dated from 1987 to 1999; (6) VA examination reports 
dated July 1988, August 1988; April 1992, July 1999, and 
November 1999; (7) congressional correspondence; (8) an 
opinion of O.D. Raulston, Jr., M.D., dated June 2000; and (9) 
statements of the veteran, his representative and a fellow 
veteran.

With the exception of some of the service medical records and 
VA outpatient treatment records, the evidence submitted since 
September 1987 is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  
Therefore, the Board finds that it is new.  The Board also 
finds that the evidence is material because it bears directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the June 2000 opinion of Dr. Raulston, 
contradicts the basis of the RO's September 1987 denial, 
specifically, the finding that the record contains no 
evidence that the veteran's preexisting back disorder was 
aggravated in service.  Dr. Raulston's opinion reflects that 
the duties the veteran had and the fall he suffered in 
service aggravated his preexisting Scheuermann's disease.

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for a back disorder.  The 
Board must now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Elkins, 12 
Vet. App. at 218-119; Winters, 12 Vet. App. at 206-207.  The 
United States Court of Appeals for Veterans Claims has stated 
that when the Board addresses a question in its decision that 
was not addressed by the RO, the Board must consider whether 
the veteran has been afforded adequate notice and an 
opportunity to submit evidence or argument on that question 
so that the Board does not prejudice the veteran in its 
opinion by denying those rights.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Here, as previously indicated, the RO 
addressed the question of whether the veteran's claim is well 
grounded.  Moreover, during the pendency of this appeal, the 
veteran's representative presented several arguments 
pertinent to this question.  

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  To establish a well-grounded claim for 
service connection, the veteran must submit: (1) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) a 
medical diagnosis of a current disability; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  If a veteran served for 90 days 
or more during a period of war or after January 1, 1947, 
service connection may be presumed for certain diseases, 
including arthritis, which manifest to a compensable degree 
within one year of service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Applying the facts to the principles outlined above, the 
Board finds that the veteran has submitted a plausible, or 
well-grounded, claim.  The record contains the veteran's 
allegation that he fell during service (supported by a 
written statement of a fellow veteran) and a medical opinion 
establishing that the in-service fall aggravated the 
veteran's preexisting Scheuermann's disease. The veteran's 
claim thus appears plausible, or well grounded, under Epps, 
126 F.3d at 1467-1468, and Caluza, 7 Vet. App. at 506.  The 
Board also finds, however, that VA has not fulfilled its duty 
to assist by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.  Therefore, although it has been reopened and found to 
be well grounded, this claim must be remanded to the RO for 
additional development.


ORDER

New and material evidence having been submitted and well-
groundedness having been established, the claim of 
entitlement to service connection for a back disorder is 
reopened and, to this extent only, granted.


REMAND

The veteran primarily claims that he incurred a back disorder 
during service in October 1968, when he fell while aboard the 
USS Wedderburn.  During the pendency of his appeal, however, 
he also alleged that he sustained additional trauma to his 
back during service in January 1969, when he was involved in 
a motor vehicle accident.  Additional development by the RO 
is necessary before the Board can decide the merits of the 
veteran's claim of entitlement to service connection for a 
back disorder.  

Dr. Raulston's opinion, which the Board accepted as 
sufficient to reopen and well ground the veteran's claim, 
does not definitively establish that the veteran aggravated a 
preexisting back disorder in service.  First, in his opinion, 
Dr. Raulston discusses the veteran's back disorder and notes 
that the veteran fell in service.  He then concludes that the 
back disorder preexisted service, but was asymptomatic prior 
thereto and that it is more likely than not that the fall 
aggravated the disorder beyond its normal progression.  In 
expressing the rationale on which he based his opinion, he 
indicated that he was unaware of any trauma sustained by the 
veteran from the time of service (presumably meaning when the 
veteran fell) to 1984, when an examination was conducted at a 
VA hospital.  However, the evidence includes a motor vehicle 
accident report dated January 1969, several months after the 
fall occurred.  Dr. Raulston did not mention this report, 
which might affect his conclusion, nor did he mention the 
significance of the veteran's report of other motor vehicle 
accidents occurring in the winter or spring of 1968, before 
the veteran entered active service.  Second, Dr. Raulston 
noted all back conditions with which the veteran had been 
diagnosed during and after service and opined that the 
veteran's preexisting Scheuermann's disease was aggravated in 
service as a result of the veteran's duties and fall.  He did 
not clearly indicate whether all of the other conditions 
noted are part of the Scheuermann's disease or whether they 
represent separate disorders.  

In addition, the record conflicts regarding the nature and 
etiology of any current back disorder that currently exists.  
During a VA examination in July 1999, a VA examiner indicated 
that, although x-rays showed ankylosis at T7 through T11 with 
associated disk space narrowing and calcification, such 
findings have nothing to do with an in-service spinal injury 
and, instead, are related, at least in part, to the veteran's 
gross obesity.  

In light of the fact that there is no opinion of record 
definitively establishing that the veteran's current back 
disorder preexisted service and was aggravated therein and 
the medical evidence of record conflicts, the Board believes 
that the veteran should be afforded an additional, 
comprehensive medical opinion for the purpose of definitively 
determining the nature and etiology of all of the veteran's 
back symptoms.  

In addition, because this claim is being remanded for another 
purpose, the Board believes that on Remand, the veteran 
should be given an opportunity to identify and authorize the 
release of all pertinent, outstanding medical records that 
may be missing from his claims file.  The RO should then 
endeavor to obtain and associate with the claims file all 
identified records.  Moreover, to avoid any procedural 
defects in the adjudication process, the RO should review and 
consider any additional evidence obtained.

In addition, in the April 1997 joint motion, the parties to 
this appeal noted that the veteran was also seeking service 
connection for a bilateral hip disorder secondary to his back 
disorder.  Therein it was indicated that if service 
connection for a back disorder is granted on Remand, the 
claim of secondary service connection for a bilateral hip 
disorder must be adjudicated.  According to the joint motion, 
if the RO grants service connection for a back disorder, the 
veteran should be afforded the opportunity to submit 
additional evidence and argument pertinent to his hip claim 
and any other evidence believed necessary to support the 
claim.  

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
the names and addresses of all VA and 
private medical providers who have 
treated his back disorder since his 
discharge from service.  The RO should 
then obtain and associate with the claims 
file all records not previously secured.

2.  The RO should afford the veteran a VA 
examination by a specialist who has not 
previously examined the veteran for the 
purpose of ascertaining the nature and 
etiology of all back symptoms shown to 
exist.  Prior to the examination, the RO 
should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history and a 
thorough examination, the examiner should 
list all back symptoms exhibited by the 
veteran and indicate when each symptom 
initially manifested.  He should 
distinguish the symptoms that are related 
to Scheuermann's disease (provided this 
disease is shown to exist) from those 
that are related to other back disorders.  
Thereafter, with regard to each disorder 
shown, he should opine whether it is at 
least as likely as not that the disorder 
was incurred in or aggravated by the 
veteran's period of active service.  
Finally, the examiner should discuss the 
significance of, and indicate whether he 
agrees with, the other medical opinions 
of record.  The examiner should provide 
the complete rationale on which his 
opinion is based.

2.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

3.  Thereafter, the RO should 
readjudicate the veteran's back claim.  
The RO should consider all of the 
representative's assertions and apply all 
regulations pertinent to the veteran's 
claim.  If the decision is adverse to the 
veteran, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration.  If the decision 
is favorable to the veteran, the RO 
should afford the veteran an opportunity 
to submit evidence in support of his 
claim of entitlement to service 
connection for a hip disorder secondary 
to the back disorder and then adjudicate 
the claim based on the evidence received. 

The purpose of this REMAND is to ensure that the Board's 
decision is based on a complete record.  The Board does not 
intimate any opinion, favorable or unfavorable, as to the 
merits of this claim.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 373 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 



